Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“39a” in amended paragraph 37;
“slot 44a”, “handle clasp 81a” and the rear of the handle clasp “81b”, in amended paragraph 44;
“central depression 92a” in amended paragraph 45;
  “central hollow 92a”, “depression 92b”, “duckbill member 92b”, “aperture seal member 92b”  in amended paragraph 47;
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "39" and "48" have both been used to designate the barrel lock in figures 3 and 6;
“81a” has been used to designate both a handle clasp and a handle guide in amended paragraph 44; 
“92b” has been used to designate both a central depression, an aperture seal member and a duckbill member in amended paragraph 47. 
“92a” has been used to designate both a central depression and a central hollow in amended paragraphs 45 and 47.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“81” appears in figures 8a, 8b and 8c, but is not used in the specification. 
“39'” in figure 4b;

As stated in paragraphs 24 and 25; Figures 1, 2a and 2b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
“button” is misspelled on line 3 of amended paragraph 49.
The disclosure is objected to because of the numbering discrepancies between the disclosure and the drawings as noted above
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 2, 4-7, 10 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a liquid dispensing system which has the specific claimed structure of a housing which provides an enclosure about an aperture defined within a wall a liquid reservoir container, retains a vacuum dispensing tube with an inlet tube arranged within the container through the container aperture and also having an outlet tube, and is operably attached to a support surface; with the housing being provided with a securement element, operable in an open state to allow placement of the 
whereby to define a receiving area for the container and wherein the securement element is operably arranged to depend vertically from the cover element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. Applicant contends that replacement sheets of drawings have been submitted, however, these replacement drawings have not been found.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allef et al. and Saleh et al. teach other housings for liquid dispensers. Bradley teaches another related dispenser.
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings and specification noted in paragraphs 2-7.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754